Citation Nr: 1544726	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-26 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder.

(The issues of service connection for a low back disability; increased evaluations for right ankle, right knee, left knee disabilities; and entitlement to a finding of total disability based on individual unemployability (TDIU) will be the subject of a separate Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Christopher Boudi, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Fiancée


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1984 to May 1987.

This matter comes before the Board on appeal from a July 2012 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a psychiatric disorder and assigned a 50 percent evaluation, effective from January 14, 2009.

The Veteran and his fiancée testified at a July 2015 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issue of entitlement to a rating in excess of 70 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The service-connected psychiatric disability is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as irritability and anger problems impacting the ability to establish and maintain relationships, neglect of personal appearance and hygiene, near-continuous depression, and periods of confusion difficulty concentrating due to flashbacks and avoidance behaviors.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 70 percent for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling.  This is the level at which the Veteran is currently rated.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The Veteran has consistently reported that he has sleep disturbances marked by occasional nightmares and waking very sweaty.  He has intrusive thoughts and flashbacks of the assault he suffered in service, and avoids reminders of Germany.  He has described mood disturbances such as depression, and remarked on irritability with family members and others.  Over time, he has become more and more withdrawn.  At the most recent Board hearing, he indicated that his communications outside the home center around his computer.  He orders food online, for example, and the file reflects numerous email exchanges regarding his claims.  Although he was able to participate in a vocational training program, it appears that such was also computer based.  Even much of his mental health care was carried on via teleconference.

The treating VA psychiatrist, Dr. CS, has stated throughout the appellate period that the Veteran's recurrent depressed mood, intrusive thoughts, paranoia, exaggerated startle response and hypervigilance, and sleep problems severely interfere with his functioning in all areas, particularly employment.  He lacked motivation to engage in activities, and had difficulty concentrating when he did attempt to do so.  Medication was of varying benefit; at times symptoms such as panic attacks reduced, but night sweats and nightmares continued uninterrupted.  He was irritable with others, and subject to angry outbursts, though physical violence was not reported.  Until recently, the doctor consistently assigned Global Assessment of Function (GAF) scores from 45 to 50.  Dr. CS in July 2015 assigned a GAF score of 40, based on a combination of stroke residuals and the service-connected psychiatric disorder.  He noted the Veteran was disheveled and continuing to have sleep disturbances.  His mood was "down" and anxiety caused him to isolate.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A November 2009 VA examiner assigned a GAF of 65, and felt that no impairment was service-connected; she opined that depression and behavioral issues existed prior to service.  Her discussion focused almost exclusively on the Veteran's medical history, and she discounted his lay reports of symptoms and indicated the Veteran was not being fully forthcoming.  Little probative weight is assigned this evaluation, as it is so contrary to all other evidence of record and does not provide a focused discussion or rationale for many of the conclusions.

A November 2011 private mental health evaluation by Dr. RBC showed faulty recall and poor memory.  The Veteran continued to report poor sleep habits and flashbacks and intrusive thoughts.  He described anxiety or panic reactions on waking from nightmares.  He felt detached from others, and emotionally flat.  He used marijuana to help with anger.  Objective testing tended to support his allegations.  A GAF score of 50 was assigned.

At a February 2015 VA examination, the Veteran again reported flashbacks and intrusive memories of his in-service assault.  He had frequent nightmares, anger control issues, sleep disturbances, memory problems, exaggerated startle response, hypervigilance, problems with concentration and was withdrawn.  He was often moody.  He stayed home most of the time, and only went out for medical appointments.  The examiner described the Veteran as depressed and anxious with disturbances of motivation and mood.  He was irritable, but also "giggling" at the interview.  The Veteran denied suicidal or homicidal ideation.  He was slightly disoriented as to the day.

At the Veteran's July 2015 hearing, he and his fiancée stressed his isolation and withdrawal.  He had no patience with people.  The Veteran interacts with the outside world mainly via computer.  He orders food online, and has such delivered or picked up for him, and pays all bills he can online.  He and his companion described angry outbursts, as well as continued difficulties with sleep.  The Veteran also stated that he did not bathe daily or change his clothes; he lacked the desire and motivation to do so.  His fiancée reported that when he did go out, he would try to wear pajamas and dress shoes, and it was embarrassing to be seen with him.  

The Board finds that the disability picture presented more closely approximates the criteria for a 70 percent rating.  The Veteran's social withdrawal, irritability, angry outbursts, depression, paranoia, exaggerated startle response, hypervigilance and neglect of his self-care impact him severely in most areas such as work, family relations, thinking or mood.  He has instances of disorientation, and is frequently irritable and his insight into his problems is limited.  He lacked motivation to engage in activities and had difficulty concentrating when he attempted to do so.  While the residuals of his aneurysm certainly overlap with his psychiatric symptoms, they also magnify the impact thereof, to a degree that cannot be reliably separated.  The appeal is granted to this extent.   



ORDER

Entitlement to a 70 percent evaluation for an acquired psychiatric disorder is granted.


REMAND

The TDIU matter was remanded in a separate decision.  As further development of that matter may result in information relevant to the claim for an increased rating for PTSD in excess of 70 percent disabling, the Board will not bifurcate the issues at this time.  It is noted in this regard that both the criteria for a total rating for PTSD and the criteria for TDIU contemplate the inability to work.

Accordingly, the case is REMANDED for the following action:

After completing the development set forth in the other remand, take any additional development action that is deemed warranted.  Then readjudicate the claim for a rating in excess of 70 percent for PTSD.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


